DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Takazawa is silent to a second end portion of the detection pipeline is closed, and the detection portion includes an advance and retreat portion disposed in the detection pipeline, and configured to move to advance and retreat in the detection pipeline, an urging portion disposed in the detection pipeline, and configured to urge the advance and retreat portion to the first end portion, and an observation window configured to make at least a part of a moving range of the advance and retreat portion, of the detection pipeline, observable from outside of the detection pipeline.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US 2016/0135667 cited in IDS).
Regarding claim 1, Takazawa figures 1-6 teach an endoscope connection tube comprising: 
a fluid feeding pipeline (1c tube) that has a first end portion connected to a pipe sleeve (1a pipe sleeve joint) of an endoscope, and a second end portion connected to a fluid supply source (21 treatment tank, 21a intake port); 
a seal portion (6) that is provided in the first end portion of the fluid feeding pipeline, includes a close contact surface (2e flange portion) configured to closely contact an outer surface of the endoscope to surround an opening portion of the pipe sleeve (1a), and is configured to connect an inside of the fluid feeding pipeline (1c) and an inside of the opening portion when the close contact surface closely contacts the outer surface of the endoscope.[0042-70]
Although, Takazawa teaches a flow path 2d and detection hole 2c, and a flow rate detection portion 22b, Takazawa is silent to a detection pipeline that has a first end portion opened in the close contact surface, and is configured to be closed by the outer surface of the endoscope when the close contact surface is in close contact with the outer surface of the endoscope.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a flow rate detection portion in the flow path as rearrangement of parts is an obvious design choice.(MPEP 2144.04)
Regarding claim 2, Takazawa figure 2 teaches the outer surface of the endoscope is the pipe sleeve (1a).
Regarding claim 3, Takazawa figure 3 teaches the close contact surface (2e flange portion) has an annular groove (place where the seal portion 6 is seated) provided along the close contact surface in an extending direction in the close contact surface, and the first end portion of the detection pipeline opens into the groove.
Regarding claim 4, Takazawa figures 3 and 5 teach the pipe sleeve (1a) is in a cylindrical shape (2 cylindrical portion) protruded from the outer surface of the endoscope, and is provided with the opening portion (3a through hole) in an end surface, and the seal portion is in an annular shape inside of which the pipe sleeve is inserted, and the close contact surface (2e) is a surface that closely contacts an entire side surface in a circumferential direction, of the pipe sleeve in a state of being inserted into the seal portion.
Regarding claim 5, Takazawa figures 3, 5, and 6 teach a holding portion (3) configured to hold the first end portion of the fluid feeding pipeline so that the first end portion faces the pipe sleeve; and a switch portion (4 cover) configured to cause the seal portion to move between a first position where the close contact surface is in close contact with the pipe sleeve and a second position where the close contact surface is separated from the pipe sleeve, in a state where the first end portion of the fluid feeding pipeline is held by the holding portion to face the pipe sleeve.[0070-74]
Regarding claim 6, Takazawa figure 5 teaches the switch portion includes a working fluid pipeline (55 pipe sleeve) configured to connect a working fluid supply source, and causes the seal portion to move in response to a pressure of a fluid that is supplied from the working fluid supply source.
Regarding claim 7, Takazawa is silent to a detection portion provided in the detection pipeline and configured to detect a flow of a fluid in the detection pipeline. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a flow rate detection portion in the flow path as rearrangement of parts is an obvious design choice.(MPEP 2144.04)
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takazawa (US 2016/0135667 cited in IDS), and in further Noguchi (US 2007/0169799).
Regarding claim 9, Takazawa figures 1-6 teach an endoscope reprocessor comprising: 
a fluid supply source (23) that feeds fluid to the treatment tank 21, the fluid exiting the treatment tank 21 through the intake port 21a thereby suggesting the fluid supply source is connected to the second end portion of the fluid feeding pipeline and a second end portion of the detection pipeline (2d flow path) of the endoscope connection tube; and 
a first detection portion (22b flow rate detection portion) configured to detect a flow of a fluid in the detection pipeline, 
wherein the fluid supply source includes 
a fluid delivery pump (23c, 22c), 
a delivery pipeline (piping from fluid supply section 23, pump 23, and 23a delivery port) configured to connect the fluid delivery pump and the second end portion of the fluid feeding pipeline to each other, 
and 
the first detection portion (22b flow rate detection portion) is placed in a section between the fluid delivery pump and the valve (22d) of the delivery pipeline.
As to the limitation of a detection fluid delivery pipeline configured to connect the delivery pipeline and the second end portion of the detection pipeline, the pipeline formed between 21a intake port and 22d delivery valve performs the function, thereby reading on the claimed limitations. 
Although, Takazawa teaches a valve 22d placed in a connection portion of the delivery pipeline and the detection fluid delivery pipeline, Takazawa is silent a three-way valve. 
Noguchi is directed towards a apparatus for washing and disinfecting using three-way valves to switch between multiple lines.[0121-122]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to provide a three-way valve as taught in Noguchi in the endoscope reprocessor of Takazawa to switch between multiple fluid lines.
Regarding claim 10, modified Takazawa in view of Noguchi suggests the first detection portion also serves as a second detection portion configured to detect a flow of a fluid in the fluid feeding pipeline.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTI J TATE-SIMS whose telephone number is (571)272-1722. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CRISTI J. TATE-SIMS
Primary Examiner
Art Unit 1711



/CRISTI J TATE-SIMS/Primary Examiner, Art Unit 1711